Election/Restrictions
Claims 1-7 and 21-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a system for non-surgical treatment of plantar fasciitis having a primary 
With respect to claims 8 and 15, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for non-surgical treatment of plantar fasciitis having a  applying a primary support strap to a foot, wherein the primary support strap having a length and a width, the primary support strap being split lengthwise on a proximal end into two halves and split lengthwise on a distal end into two strips, the two strips having a narrower width than a width of the proximal end two halves and having a longer length than a length of the proximal end halves; wherein the distal end of the primary strap is placed at the metatarsal phalanges joint near the toes, the primary support strap is adhered along the length of the foot, and the proximal end of the primary support strap is placed near the heel; applying a secondary support strap to a foot, wherein the secondary support strap split at one end and adhesively attached to the primary support strap in a position wherein the lengths of the primary and secondary support straps are aligned, and the proximal end of the secondary support strap is oriented in a direction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TARLA R PATEL/Primary Examiner, Art Unit 3786